Title: Virginia Delegates to Bernardo de Gálvez, 4 May 1783
From: Virginia Delegates
To: 


Editorial Note
Oliver Pollock, a merchant of New Orleans, had rendered important service to both Congress and Virginia as commercial agent. To pay for military supplies, Pollock had used his own money or loans secured by his notes from business acquaintances. By the spring of 1782 he desperately needed remuneration to satisfy his impatient creditors.
At the request of Governor Jefferson in 1779, Governor Gálvez, who was a friend of the American cause and of Pollock, had advanced him $74,087 from the Spanish provincial treasury. In the same year Jefferson authorized Pollock to draw bills for nearly $66,000 on Penet, d’Acosta Frères et Cie, the commercial agent of Virginia at Nantes, France. Unknown to Pollock, J. Pierre Penet by 1782 was bankrupt, partly at least because Virginia had been unable to furnish him with the cargoes of tobacco promised in return for his shipments of military matériel. In the meantime Pollock had drawn bills on the Penet Company and used them as security for the repayment of additional loans.
Threatened with suits by his creditors who were holding his worthless bills of exchange drawn on Penet, Pollock late in April 1782 was granted permission by Don Estavan Miró, who was acting as governor in Gálvez’ absence, to go to Richmond and Philadelphia to seek payment by the Virginia General Assembly and by Congress. Both bodies already had acknowledged their heavy indebtedness to Pollock, but neither they nor he knew the exact sums owed. Some of his vouchers had been lost; some of his consignments evidently had been priced in specie, others in paper currency; some goods shipped on the continental account had been diverted to the use of Virginia and vice versa; and some had been forwarded to military or civilian officials of Virginia in the Ohio country who had no legal authority to order them. Adding to the baffling complexity, some of the bills of exchange issued by Pollock had been purchased by Simon Nathan. These two men, being creditors of the bankrupt Penet Company, expected its debtor, Virginia, to cover their losses. See NA: PCC, No. 50, fols. 285, 331; Papers of MadisonWilliam T. Hutchinson, William M. E. Rachal, et al., eds., The Papers of James
          Madison (7 vols. to date; Chicago, 1962——)., I, 277, n. 7; III, 98; 99, n. 1; 256, n. 1; IV, 349, and n. 5; James Alton James, Oliver Pollock: The Life and Times of an Unknown Patriot (New York, 1937), pp. 74, 81, 270–72, 276; Lawrence Kinnaird, ed., Spain in the Mississippi Valley, 1765–1794 (3 vols.; Washington, 1946–49), II, 8–12; John Walton Caughey, Bernardo de Gálvez in Louisiana, 1776–1783 (Berkeley, Calif., 1934), pp. 85–93, 98.
From August 1782, when he arrived in Philadelphia, until the date of the present letter, Pollock found that the controversial nature of many of his claims and the empty state of both the continental and Virginia treasuries combined to thwart him from gaining immediate cash payments. On 31 October 1782 President John Hanson wrote Miró that Congress was well disposed toward Pollock and would deal justly with him “as soon as possible.” About four months later President Elias Boudinot affirmed this promise by sending Miró a duplicate of Hanson’s letter. In Richmond, where Pollock tarried for almost three months, the legislature adjourned on 28 December 1782 after adopting the resolution, of which a copy was enclosed in the present letter, postponing further action upon his claim until the session of May 1783. By then the report of the commissioners on western accounts, including their judgment of the validity of many of Pollock’s bills, would probably have been submitted. Also the Virginia delegates in Congress were expected to gain from Pollock, who had returned to Philadelphia in February, adequate guarantees to assure Virginia against paying twice the sum covered by the protested bills of exchange which he had drawn on the Penet Company and given as security for loans from businessmen in New Orleans.
In their letter of 29 April 1783, the delegates informed Governor Harrison, “Mr. Pollock has declined offering any security for the present, as he expects the returned Bills themselves, which he says will be the best Vouchers in his power to give.” In other words Virginia obviously would not assume for payment the amount of the bills of exchange unless they were surrendered to her treasury. Only Pollock’s creditors in New Orleans, who held these bills, could submit them. Virginia, therefore, was amply protected against any claim by him in their regard. See Lawrence Kinnaird, ed., Spain in the Mississippi Valley, II, 55, 63–64, 71, 75–76; Papers of MadisonWilliam T. Hutchinson, William M. E. Rachal, et al., eds., The Papers of James
          Madison (7 vols. to date; Chicago, 1962——)., III, 345, n. 5; V, 208, n. 5; 287, n. 19; 455, n. 10; VI, 474; 475, nn. 3–5; 476, n. 6; 478, n. 3; 502; JCCWorthington Chauncey Ford et al.,
        eds., Journals of the Continental Congress, 1774–1789 (34
        vols.; Washington, 1904–37)., XXIV, 149, n. 1, 234–38; James A. James, Oliver Pollock, pp. 276, n. 9, 280, 282, 288; John W. Caughey, Bernardo de Gálvez, pp. 99–100.
 
Sir
Philada. May 4th. 1783
We have the honor of Enclosing to your Excellency a Resolution of the General Assembly of our State, by which your Excellency will see that the Accounts of Mr. Oliver Pollock, are Liquadated, and the balance put into a due Course of payment.
We think it proper to give your Excellency this Information for the benefit of such of the subjects of the King of Spain as are in Possession of the Bills drawn by the said Mr Pollock on Penette, Dacosta, Freres & Co[.] these Bills will be paid agreeable to the Inclosed Resolve, upon thier being presented at the Treasury of Virginia.
We beg leave to recommend Mr Pollock to your Excellency’s protection, as one who has suffer’d much and who has discharged his duty both to the Publick & to his Creditors with Zeal & Integrity
We have the honor to be with sentiment of the highest respect Your Excellencys Most Obedient and Humble Servts.



(Copy)
Sign’d
{
Arthur Lee


J. Madison Jur.


Theod. Bland Jr


John F. Mercer



delegates in Congress from the State of Virginia



